OP ALA, Justice,
concurring specially:
When prospective application is given by this court to its decisions on novel points of statutory appellate procedure on which there is no extant case law exposition, obscure legislative enactments are kept from becoming a veritable trap for’ the unwary. Ever since Poafpybitty v. Skelly Oil Compa*761ny, Okl., 394 P.2d 515, 520 [1964], many an appellant, surprised by some ill-detectable change in law, may have found much needed shield of protection in this court’s prospective application of a novel rule. I am absolutely committed to the philosophy so expressed by the court in Poafpybitty. My concern is for a consistent, undeviating and even-handed application of this beneficent policy to all appellants who may be caught in the trap of a sudden and not-so-readily detectable change.